Title: 29th.
From: Adams, John Quincy
To: 


       Young Lakeman, who studies with us, came over the river in the morning upon the Ice. The river closed last Night. In the afternoon, I went over with Mr. Thaxter, and paid a visit to Mr. and Mrs. Allen. They look as domestic, and as much settled as if they had been keeping house, these ten years. They both seem to have attained at least the summit of the hill of Life; and they will now be able to go down, hand in hand, which is much better than travelling alone. Mr. Thaxter came up, in the Evening, and supped with us. I wish I could see him pair’d also; and if I can judge from the apparent alteration, which has lately taken place in his sentiments concerning marriage, it will not be long before he too will get entangled.
      